DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites step iii comprises reducing a pressure in the furnace to atmospheric pressure. However, in the previous step (ii) in claim 24, the product is heated in a vacuum environment. A vacuum environment comprises a reduced pressure usually relative to atmospheric. Thus, the pressure in the furnace cannot be reduced to atmospheric, since it is already less than atmospheric. Please clarify.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 28, 30, 33, and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. (WO 2016/017709 machine translation provided) in view of Dai (2018/0066470) and Kawanami (WO 2010/128679 machine translation provided). Regarding claims 24, 30, and 33, Koga teaches (page 1: 5th-6th, 9th passages, page 3: 3rd and 12th passages) a method for preparing a vacuum glass, comprising the steps of enclosing a cavity with a glass body and a sealant, and disposing a getter in the cavity (“first plate, second plate, sealing material, and a getter”). Koga teaches heating the assembly in a vacuum environment (“decompressed space”), whereby creating a vacuum in the cavity (“reduced pressure space”), welding the sealant and said glass body together (”bonding first plate and second plate with sealing material”), and activating the getter (“adhering gas...to the getter”). Koga also teaches the subsequent step of cooling the welded assembly, thereby obtaining a vacuum glass (page 4: 3rd passage, figures 2-4). Koga teaches the sealant is a sealing glass (page 3 2nd passage) and the heating is performed such that the sealing glass is melted, which is understood to be at a temperature greater than or equal to the sealing temperature of the sealant (page 1 9th passage).  However, Koga is silent regarding bubbling of the sealant. Dai teaches sealants used for sealing vacuum glass tends to release gas when being melted under vacuum due to high soldering temperatures, which produces bubbles, thereby affecting the boding strength and airtightness, and hence the service life and quality of the seal ([0002]). Dai further suggests reducing a sealing temperature and hence eliminate bubble production  ([0037]). This suggests the sealing temperature is a result effective variable for the production of bubbles. Kawanami also teaches temperature is result effective variable for controlling bubbling. For example, Kawanami explains controlling the heating rate controls the amount of bubbles and the size of bubbles in the sealing material (page 7 4th passage). In forming the seal, Koga teaches melting the sealant, as mentioned above. Also, Dai recognizes high melting temperatures results in forming bubbles. Since Dai teaches bubbles are not desirable and suggests using a lower temperature for sealing (i.e. controlling the melting temperature to be lower) for minimizing or eliminating bubbles, it would have been obvious to one of ordinary skill in the art at the time of the invention to have stop continual heating, i.e. stop the temperature increase, at a temperature wherein melting is achieved (lower melting temperature) but also when bubbles start to form in the sealant (which is considered an initial bubble-forming stage), since both Dai and Kawanami suggests temperature is a result effective variable for controlling bubble formation; thereby providing for a seal in vacuum glass having long service life and high quality. 
Regarding claim 28, Koga further teaches cooling comprises reducing the degree of vacuum to atmospheric pressure while sealant is in a semi-solid state (page 4 5th passage “releasing the pressurization” is interpreted to be at atmospheric pressure) and the temperature in a furnace to a solidification temperature of the sealant (page 4 3rd passage “temperature is lowered…eliminating fluidity of the sealing material). Opening the furnace to obtain the product (page 4 8th passage).
Regarding claim 33, Koga further teaches the getter is a passivated getter (page 3 3rd passage).
Regarding claim 35, Koga teaches the vacuum glass comprises at least two glass bodies, i.e. 11 &12 (figure 4).
Regarding claims 36-37, Koga teaches the glass body comprises two glass plates (11/12) facing each other and parallel to each other (figure 4).
Regarding claim 38, Koga teaches the glass body has a flat surface, i.e. 11/12 (figure 4).
Regarding claim 39, Koga teaches the sealant comprises sealing glass having a composition from SnO-ZnO-P2O5 system (page 2 7th -8th passages).
Regarding claim 40, Koga teaches activating the getter, which makes it an activated getter (page 3 3rd passage).
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. (WO 2016/017709 machine translation provided) in view of Dai (2018/0066470) and Kawanami (WO 2010/128679 machine translation provided) as applied to claim 24 above, and further in view of Abe et al. (2017/0328122). Koga is silent regarding a support. Abe teaches a similar vacuum glass comprising a glass body (20 & 30), a cavity (50) enclosed by the glass body and a sealant (40) together, and a getter  (60) disposed in the cavity ([0020], [0028], [0031]). Abe further teaches the vacuum glass further comprises a support 70 for supporting the glass body so as to maintain the shape of the cavity, wherein the support is disposed in the cavity ([0020]-[0021]). Abe teaches spacers ensures the spacing between the glass bodies and provide for increase strength of the vacuum glass ([0034]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a support in the cavity of the vacuum glass of Koga, Kawanami, and Dai, so as to provide for added strength to the vacuum glass, as taught by Abe.
Response to Arguments
Applicant's arguments filed October 7, 2022 have been fully considered but they are not persuasive. Applicant argues the process of Dai is controlled to soften the glass solder and not melt and thus suggests stopping the temperature increase at a softening stage of the sealant. In response, it was not suggested to modify the process of Koga to a softening temperature of the sealant. Instead, Dai and Kawanami teaches temperature is a result effective variable for controlling bubble formation. One skilled in the art would control the heating to a temperature where bubble formation can be prevented, but while still achieving melting of the sealant, as Koga teaches melting the sealant. It is natural the melting of the sealant can still be accomplished, but at a lower temperature. For example, Koga teaches a melting temperature range for a SnO-ZnO-P2O5 system (page 6) sealant is 450-520°C, using a melting temperature (lower melting temperature) at the lower end, 450°C, and stopping the heat or temperature increase at this temperature would reduce or eliminate bubble formation and still melt the sealant. This is similarly noted in the figure provided by the applicant, wherein melting is achieved (in stage 2) before bubbles start to form (stage 3).
The declaration under 37 CFR 1.132 filed October 7, 2022 is insufficient to overcome the rejection of claim 24 based upon Dai as set forth in the last Office action because:  Although the Applicant has successfully shown the difference in sealing at a softening temperature versus melting temperature results in a weaker seal, the modification was not interpreted correctly. As just discussed, it was suggested to modify the heating step to a temperature that still melts the sealant, but lower, so as to prevent bubble formation. It was not suggested to modify the temperature to a softening temperature, but to stop the temperature increase at a temperature where melting is still accomplished while preventing bubble formation. Thus, the declaration was not found persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741